 AIR PRODUCTS AND CHEMICALS, INC.Air Products and Chemicals, Inc. and Dennis C.Wise. Case 10-CA-1783810 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 12 January 1983 Administrative Law JudgeLawrence W. Cullen issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed exceptions, a supporting brief, and abrief in answer to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Air Productsand Chemicals, Inc., Atlanta, Georgia, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.I The General Counsel and Respondent have excepted to certain credi-bility findings made by the Administrative Law Judge. II is the Board'sestablished policy not to overrule an administrative law judge's resolu-tions with respect to credibility unless the clear preponderance of all ofthe relevant evidence convinces us that the resolutions are incorrect.Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3dCir. 1951). We have carefully examined the record and find no basis forreversing his findings.2 No exceptions were filed to the Administrative Law Judge's dismiss-al of Respondent's alleged solicitation of grievances.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULL EN, Administrative Law Judge:This case was heard before me on October 5, 1982, atAtlanta, Georgia. The hearing was held pursuant to acomplaint issued by the Regional Director for Region 10of the National Labor Relations Board on March 8,1982. The complaint is based on a second amendedcharge filed by Dennis C. Wise, an individual, on behalfof himself on March 1, 1982. The complaint, as amendedat the hearing, alleges that Air Products and Chemicals,Inc. (hereinafter referred to as Respondent), has violated267 NLRB No. 18Section 8(a)(1) of the National Labor Relations Act(hereinafter referred to as the Act) by unlawfully interro-gating its employees "concerning their union member-ship, activities and desires." by threatening "its employ-ees with reprisals if its employees joined, or engaged inactivities on behalf of, the Union," and by solicitinggrievances and promising to remedy them "at a timewhen it had knowledge of the aforementioned organiza-tional campaign and for the purpose of causing its em-ployees to reject the Union as their collective-bargainingrepresentative." The complaint also alleges that Re-spondent has violated Section 8(a)(3) and (1) of the Actby discharging and thereafter failing and refusing to rein-state its employee Dennis C. Wise on or about January12, 1982, "because of his membership in, and activities onbehalf of, the Union, and because he engaged in concert-ed activities with other employees for the purpose of col-lective bargaining and other mutual aid and protection."The complaint is joined by the answer of Respondentwherein it denies the commission of the alleged viola-tions of the Act.Upon the entire record in this proceeding, includingmy observation of the witnesses who testified herein, andafter due consideration of the positions of the parties andbriefs filed by the General Counsel and counsel for Re-spondent, I make the following:FINDINGS o0 FACT AND) ANAI YSIS1I. JURISDICT IONThe complaint alleges, Respondent admits, and I findthat, at all times material herein, Respondent was a Dela-ware corporation with an office and place of business lo-cated at Conyers, Georgia, where it is engaged in themanufacture and distribution of industrial gases andchemicals, that during the past calendar year precedingthe filing of the complaint, a representative period, Re-spondent sold and shipped from its Conyers, Georgia,plant finished products valued in excess of $50,000 di-rectly to customers located outside the State of Georgia,and that Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Teamsters Local Union No. 728 (hereinafter re-ferred to as the Union) is, and has been at all times mate-rial herein, a labor organization within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) ViolationsIn mid-August 1981, the union organizing campaigncommenced at Respondent's premises in Conyers, Geor-gia. Respondent was served with a notice by the UnionI The following includes a composite of the testimony of the witnesseswhich is credited except insofar as specific credibilit) resolutions aremade.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon August 21, 1981. Charging Party Wise testified thathe and several other employees were involved in obtain-ing union cards. Wise testified that he solicited approxi-mately 10 to 12 union cards from his fellow employees(truckdrivers) at Respondent's terminal facility in Con-yers, Georgia, where he was employed as an over-the-road truckdriver.1. The alleged interrogation and threat of Wiseconcerning his union membership and activities byRichard F. Golden, Respondent's regionaldistribution manager for the southern region2Wise testified that in July 1981 he was assigned to ac-company Wade Rollins, Respondent's regional safety andtraining supervisor,3and Ed Stamps, Respondent's main-tenance supervisor, to Respondent's plant in New Or-leans to pick up a truck to deliver hydrogen to Califor-nia. During the course of this trip, Wise discussed withRollins and Stamps certain complaints of the truck-drivers at the Conyers, Georgia, facility and told themthat, if Respondent did not listen to their complaints, Re-spondent would "have a problem with the Union comingin." The union campaign commenced in mid-August.Notification was received by Respondent from the Unionon August 21, 1981.4Wise testified that he participatedin the union campaign which commenced in mid-August1981, and that he signed a union card and obtained 10 to12 signed union cards from other truckdrivers. He testi-fied that Respondent's southern regional distributionmanager, Golden, met him in the shop of Respondent'sConyers facility, and that Golden pointed his finger athim to come outside, which Wise did. Wise testified thatGolden then asked him:...why I was doing this with the Union, afterEldon Perkins [Respondent's terminal manager] hadbeen so good to me. And I said, well, because noone in management will listen to the drivers' com-plaints.Wise testified that Golden "was pretty upset" and said,"I can't understand.... Eldon Perkins has been beatinghis brains out trying to keep you in work." Wise also tes-2 The complaint alleges, Respondent admitted in its answer, and I findthat Richard F. Golden and Respondent's terminal manager, Eldon B.Perkins, and Respondent's domestic fleet operations manager, Richard E.Greenburg, were, at all times material herein, agents of Respondentacting on its behalf and supervisors within the meaning of Sec. 2(11) ofthe Act.3 It was established at the hearing through the testimony of VincentJohn Kraft, Respondent's industrial relations manager for the NorthAmerican continent, including the Conyers facility, that Rollins is respon-sible for testing and training of employees and conducting road observa-tions of drivers with the authority to stop the drivers and remove themfrom their assigned trucks if they are observed to be in violation of com-pany rules or Department of Transportation regulations. I find that thistestimony established that Rollins is closely aligned with management. Iaccordingly find that his knowledge of Wise's remarks concerning theUnion may be imputed to management. See Cumberland Farms Dairy,258 NLRB 900 (1981), enfd. in part 674 F.2d 943 (Ist Cir. 1982).4 It was stipulated at the hearing that the petition in Case 10-KC-12491 for an election among Respondent's employees at its Conyers,Georgia, facility was filed on August 27, 1981, the election was held onOctober 30, 1981, and the Union was certified as the bargaining repre-sentative on November 13, 1981.tified that, during the course of the conversation, Golden"pointed his finger at me, and he said, 'I'm going to getyour little ass"'; that he (Wise) responded, "There's nofences built around me"; and that Golden then stated, "Ididn't mean it that way." Wise testified that he then toldGolden that he (Golden) could "fire me" but that "thefact is that the drivers ...you haven't been listening totheir complaints." At that point, someone else ap-proached, and the conversation was terminated.Golden testified that on August 25, 1981, a chair lift,which was installed to enable Perkins, who walks withcrutches and has a brace on his leg, to go to the secondfloor of the terminal building without the necessity ofusing steps which are on a steep incline to the secondfloor, was damaged. Golden testified that he (Golden)was upset as a result and discussed this with several driv-ers, including Wise, and that he told each of them, "Ihad never encountered such a despicable act in my life"and "that if it ever happened again, I would do my bestto finally determine who the individual or individualswere, and I would bring the full resources of the Compa-ny to prosecute to the extent the law would allow."Golden denied that he made any mention of union activi-ty or issued any threats to Wise, and testified, "I was notaware of any of his Union activity at that time." Wisewas questioned on cross-examination by Respondent'scounsel concerning whether Golden had discussed thedamage to the chair lift with him on the same date as thealleged conversation between Wise and Golden concern-ing the Union. Wise acknowledged that this conversationoccurred on the same day.AnalysisI credit the testimony of Wise that Golden interrogat-ed him and threatened him concerning his union activi-ties as set out above. I was impressed by the sincerityand candor of Wise during the course of his testimony. Idid not find Golden's denials that he had knowledge ofWise's union activities, or that he interrogated or threat-ened Wise concerning his union activities, to be convinc-ing. I do credit Golden's testimony concerning the inci-dent involving damage to the chair lift and his discussionof this with several employees, including Wise, as well ashis placement of this incident on August 25, 1981.I accordingly find that Golden did interrogate andthreaten Wise concerning his union activities on August25, 1981, and that Respondent thereby violated Section8(a)(l) of the Act. Hanover Concrete Co., 241 NLRB 936(1979), re: coercive interrogation; and Pepper PackingCo., 243 NLRB 215 at 224 (1979), re: nonspecified threatof reprisal. I also accordingly find that Respondent'sknowledge of Wise's role as a union supporter and Re-spondent's animus against the union campaign has beendemonstrated thereby.2. The alleged solicitations and promises to remedygrievances by Respondent's domestic fleetoperations manager, Richard GreenburgThese allegations involve two meetings conducted byRespondent among its truckdrivers in October 1981.Wise placed the first meeting in mid-October and the60 AIR PRODUCTS AND CHEMICALS. INCsecond meeting as I day before the election. Kraft, whoattended and spoke at both meetings, placed them ashaving occurred on October 14 and 28, 1981. 1 creditKraft's specific recollection of these dates. Wise testifiedthat the first meeting in October was attended by Green-burg and Kraft, that the employees were told that they(Respondent's representatives) "were there to listen toour complaints and to find out what the problem was."and that the employees "responded with their complaintsabout the time home, the dispatch, the favoritism thatwas being shown for some drivers and not for others,and their all around unhappiness."Wise testified that at the second meeting, attended byGolden, Kraft, Jack Kelley, and Perkins on behalf of Re-spondent, Respondent's representative (Jack Kelley, Re-spondent's regional personnel manager) reviewed theirwages and compared them with other trucking ("tank")firms in the Atlanta area and "also showed us our insur-ance benefits, that were going to be increased, and whatthey were there for was-it was the time-that time ofyear was about the time we was supposed to get a raise,so they went on with the plan to give us that raise."Wise testified further that "[a]bout the closing of themeeting, Dick Greenburg stated that he had taken ourcomplaints into consideration, and the Company had,and they felt like some of them were legit, and some ofthem weren't."Kraft testified that the October 14 meeting was heldpursuant to a request made to Greenburg by certain em-ployees to discuss with them employee complaints aboutstandard operating procedures of Respondent such as the55-mile-per-hour speed limit which Respondent insistedbe adhered to by its drivers and Respondent's "sixteenhour rule" which was more stringent than Departmentof Transportation regulations. Kraft testified that he in-vited himself to the meeting "because I wanted to makesure the meeting was conducted fairly and honestly."and that at the commencement of the meeting he ex-plained that they were there to discuss questions whichhad arisen concerning standard operating procedures, butthat they (Respondent's representatives) were not thereto resolve grievances or to solicit complaints, and thatthe meeting would be in two parts, the first part to behandled by Greenburg and himself and the second byother representatives of Respondent. During the courseof the first part of the meeting Greenburg answeredquestions concerning Respondent's operating procedures.Following an unfavorable comment by an employee con-cerning a member of management, Kraft halted the firstpart of the meeting and called in Respondent's repre-sentatives Kelley and Perkins, who announced theannual wage increase which had been implemented inmid-October in the past. Neither the announcement orimplementation of the wage increase is alleged as a viola-tion in the complaint.Kraft testified that the purpose of the October 28,1981, meeting was to "address them [the employees] spe-cifically regarding their status and their situation as anon-union group." At this meeting a comparison of wagerates was put on the bulletin board, and the managementrepresentatives were told by one of the employees thatthis was unnecessary as no one had any complaints aboutthe wage increase. Kraft testified that during the courseof the initial meeting employee Laverne Davis an-nounced that he was responsible for the organization ofthe Union and another employee (Sam Shook) inquiredwhether union supporters would have their jobs eliminat-ed or be laid off and that the employees were assuredthat there would be no reprisals and were encouraged tovote.AnalysisAfter careful review of the testimony of Wise andKraft concerning the two October meetings, I concludethat both versions are similar in large part. Although Iam convinced that Wise testified to the best of his recol-lection, his testimony was somewhat vague and lackingin detail. To the extent that his testimony may appear todiffer with that of Kraft, I credit Kraft as I find his testi-mony as to what occurred at the two October meetingsto be specific and detailed. Specifically, I credit Kraft'stestimony that the initial October meeting was in re-sponse to questions concerning operating procedureswhich had been raised by employees with Greenburgand further that Kraft explained to the employees thatthe purpose of the meeting was not to solicit complaintsor resolve grievances. I credit Kraft's testimony that hewas concerned that Respondent exercise care so as notto solicit grievances or make any promises to the em-ployees in order to avoid violating the Act. As notedabove, neither the announcement nor implementation ofthe annual pay raise is alleged as a violation of the Act. Ialso do not find that the comparison of wage rates madeby Respondent in the second meeting constituted a viola-tion. I also find that the General Counsel has failed toprove that these meetings were such departures frompast procedures of Respondent so as to warrant a findingof a violation of the Act in support of his contentions inthat regard.Accordingly, I find that the evidence is insufficient toprove that Respondent engaged in the solicitation ofgrievances and promised to remedy said grievances atthe meetings of October 14 and 28, 1981. Rather, I creditthe specific and detailed testimony of Kraft that effortswere made by Respondent to avoid doing so. I accord-ingly shall recommend dismissal of these allegations ofthe complaint. Uarco, Inc., 216 NLRB 1 (1974).B. The Alleged 8(a)(3) Violation--The Discharge ofEmployee Dennis C. WiseIt is undisputed that on January 9, 1982, Wise was ob-served by Terminal Manager Perkins and Marty Byrd,Respondent's regional driver-trainer, shortly after he hadleft the terminal in Conyers, Georgia, picking up a malepassenger at a roadside restaurant. Perkins testified with-out rebuttal that such road observations are routinelyconducted es part of a planned and intermittent road ob-servation program and that this particular observationwas routine. Perkins testified that he and Byrd followedWise onto the highway and signaled Wise to pull thetruck over at the next exit. Upon arrival, Byrd found thepassenger inside the cab of Wise's truck. Byrd drove thetruck back to the terminal, and Wise was conveyed back61 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the terminal by Perkins. The passenger refused trans-portation by Perkins. At the terminal Perkins informedWise that he would make a decision concerning him onthe following Monday and to be in the office on Mondaymorning. When Wise reported on Monday, January 11,1982, he was discharged by Perkins who, according tothe unrebutted testimony of Wise, told Wise, "Normally,I'd let you off for fourteen to thirty days, but Allentown[Pennsylvania, Respondent's headquarters] said let yougo"; and Perkins said, "I'll give you an option, you caneither resign or be fired," and he (Wise) chose to be ter-minated (discharged). Wise acknowledge that he hadtransported the unauthorized passenger who he identifiedas a friend of his but contends, as does the GeneralCounsel on his behalf, that he received disparate treat-ment as the discipline of discharge imposed in his casewas harsher than that imposed on other employees forsimilar offenses. It is undisputed that the carrying of un-authorized passengers is a violation of both the Respond-ent's standard operating procedures and a United StatesDepartment of Transportation regulation. The driver'shandbook issued to all drivers, including Wise, providesas follows:Carrying passengers without written authorizationis illegal, contrary to insurance company rules, andis prohibited by this company. Drivers found guiltyof violating this rule are subject to immediate dis-missal. [G.C. Exhs. 9(a) and 9(b).]In support of his position that Wise received disparatetreatment from that imposed on other employees, theGeneral Counsel presented evidence of various disciplin-ary actions taken against employees at Respondent'sConyers facility for various offenses, including the sus-pension, rather than termination, of a long-term (17years) employee with a good driving record for leavingthe scene of an accident and the suspension, rather thantermination, of two truckdrivers from whose truck afemale passenger was observed exiting at a restaurant.Respondent contends, however, that the decision todischarge Wise was made by Golden, Kraft, and Green-burg in a three-way conference call after Perkins report-ed the incident to Golden. Golden testified that it wasagreed between Kraft, Greenburg, and himself that theincident was a violation of Department of Transportationregulations and Respondent's policy and that there wereno circumstances which would mitigate the discipline.Golden acknowledged that Perkins had asked himwhether suspension of Wise would be a viable optionprior to his conversation with Greenburg and Kraft, andthat he (Golden) had replied in the negative. Kraft testi-fied that the conference call concerning Wise involvedhimself, Golden, and Kelley. I credit Golden's recollec-tion that the call involved Greenburg rather than Kelley.Kraft testified concerning the nature of the incident andhis own inquiry whether mitigating circumstances wereinvolved.Respondent, in reliance on the testimony of Perkinsand Kraft, contends that the suspension issued to thelong-term employee for leaving the scene of an accidentwas premised on his long tenure (17 years) as an employ-ee and his previously unblemished driving record, aswell as the factual circumstances that the employee did,in fact, stop at the scene of the accident which involvedan unmanned truck on the shoulder of the highway, ex-amined the truck for damage, and then drove on to theterminal where he immediately reported the accident.Respondent also contends, in reliance on the testimonyof Perkins and Kraft, that the two employees who wereinvolved in carrying an unauthorized passenger contend-ed that they had given her assistance on the highway,which is permissible, but had driven her past a numberof highway exits rather than driving her to the nearestavailable location where assistance could be obtained indeference to her request to be taken to a further destina-tion, and that, as a result of its inability to disprove theirstory, a suspension was imposed rather than discharge.Kraft testified, without rebuttal, that during the previ-ous 6 years in which he has served as industrial relationsmanager for Respondent's North American Continentoperations there have been only four incidents of driverscarrying unauthorized passengers. In one instance, in ad-dition to this case, the driver was discharged. In anotherinstance the driver picked up a fellow truckdriver whosevehicle had broken down on the highway but drove himpast the nearest available exit where help could be ob-tained, and this driver was suspended. The fourth inci-dent involved the previously discussed case in Conyers,Georgia, wherein the employees contended they hadstopped to help a female in distress.AnalysisAs set out previously in this Decision, I have creditedWise's testimony concerning his interrogation by Goldenand the issuance of the unspecified threat to Wise byGolden concerning Wise's engagement in union activi-ties, as well as Wise's conversation in July with Re-spondent's safety and training supervisor, Rollins, where-in Wise expressed support for the Union. I accordinglyhave found that Respondent had knowledge that Wisewas a union supporter and that Respondent's animustoward the Union and toward Wise because of his sup-port for the Union and his engagement in union activitieshas been demonstrated. Under these circumstances I findthat the General Counsel has made a prima facie case ofa violation of Section 8(a)(3) and (1) of the Act by Re-spondent's discharge of Wise. Associated Milk Producers,259 NLRB 1033 at 1035 (1982), wherein the Boardstated:The elements of protected activity on the part ofthe discharged employee, employer knowledge ofthe protected activity, and employer animus towardthe Union, taken together, are sufficient to establisha prima facie case of unlawful discharge.Respondent contends, however, that Wise was dis-charged for carrying an unauthorized passenger in histruck. The carrying of an unauthorized passenger isclearly set out as a rule violation in the driver's hand-book and is also a violation of a United States Depart-ment of Transportation regulation. It is one of only twooffenses for which "dismissal" is specifically listed as a62 AIR PRODUCTS AND CHEMICALS, INC.penalty in the driver's handbook. Although the language"Drivers found guilty of violating this rule are subject toimmediate dismissal" may be discretionary, Respondent'semphasis on the seriousness of violations of this rule isapparent. The rule is based on a United States Depart-ment of Transportation safety regulation and is clearlybased on sound operating necessities. Wise's knowledgeof this rule is not in dispute. Moreover, there was no evi-dence of any mitigating circumstances for Wise's viola-tion of the rule.I have examined the instances of discipline imposed forvarious offenses presented by both parties in this pro-ceeding. I find the four instances which involved the car-rying of unauthorized passengers to be the only instanceswhich are reasonably similar in nature so as to give riseto a realistic comparison. In one instance, according tothe unrebutted testimony of Kraft, no mitigating circum-stances were found, and the employee was discharged.In another, the employee was found to have legitimatelystopped to aid another truckdriver with a disabled vehi-cle but to have bypassed the nearest available exit wherethe passenger could have been taken, and the employeewas then suspended. In the incident involving the twoConyers employees from whose truck a female passengerwas observed exiting, the employees contended that theyhad stopped as she was in distress. A review of the testi-mony of Perkins is inconclusive but supports Respond-ent's position that the employees' version of the incidentwas accepted by Respondent (or at a minimum was notdiscredited), and they were suspended rather than termi-nated as a result. Although I credit Wise's testimonyconcerning Perkins' statement that normally the penaltywould have been less, I do not find this statement deter-minative as there was no evidence to support the state-ment of Perkins in an identical or substantially similarcase of the carrying of an unauthorized passenger with atotal absence of mitigating circumstances as in this case.On the basis of the foregoing unrebutted evidence pre-sented by Respondent concerning the enforcement of therule, I find that the General Counsel's contention thatthe rule was disparately enforced against Wise is unsup-ported by the evidence in this case. I accordingly willrecommend dismissal of this allegation of the complaint.Wright Line, 251 NLRB 1083 (1980); Associated Milk Pro-ducers, supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of Respondent as found insection III, in connection with Respondent's operationsas found in section I, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce amongthe several States and tend to lead to disputes burdeningand obstructing the free flow of commerce.CONCLUSIONS OF LAW1. Respondent Air Products and Chemicals, Inc., is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters Local Union No. 728 is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act byGolden's interrogation of Wise and his issuance of athreat of reprisal against Wise concerning his unionmembership and activities.4. Respondent did not engage in solicitation of its em-ployees and/or make promises to its employees toremedy grievances and, accordingly, did not violate Sec-tion 8(a)(1) of the Act thereby.5. The General Counsel has established a prima faciecase of a violation of Section 8(a)(3) and (1) of the Actby the discharge of Dennis C. Wise. Respondent has re-butted the prima facie case by the preponderance of theevidence.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1) of the Act, it shall be ordered to cease and desisttherefrom and to post the appropriate notice in order toeffectuate the purposes and policies of the Act.Upon the foregoing findings of fact, conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER5The Respondent, Air Products and Chemical, Inc., At-lanta, Georgia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Interrogating or threatening its employees concern-ing their union membership or activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act:(a) Sign and post copies of the attached notice marked"Appendix"6immediately upon receipt thereof, in con-spicuous places at its terminal offices and facilities inConyers, Georgia, to which its employees report. Rea-sonable steps shall be taken to ensure that said noticesare not altered, defaced, or covered by any other materi-al.(b) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed with respect to the allegation of violations of Sec-tion 8(a)(1) of the Act by the alleged unlawful solicita-5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appnlds Enforcing anOrder of the National L abor Relations Board "63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of employees and promises to remedy their griev-ances and with respect to the allegation of a violation ofSection 8(a)(3) and (1) of the Act by the alleged unlaw-ful discharge of Dennis C. Wise and with respect to anyother allegations of violations not specifically foundherein.APPENDIXNo-rICE To EMPIEOYEI SPos-rED BY ORDER OF THENATIONAIl LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all parties participated, the Nation-al Labor Relations Board has found that we have violat-ed the National Labor Relations Act. We have been or-dered to post this notice and abide by its terms.The National Labor Relations Act gives all employ-ees these rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through a representa-tive of their own choosingTo act together for purposes of collective bar-gaining or other mutual aid or protectionTo refrain from any or all of these things.WE Wlll. NOT interrogate or threaten our em-ployees in order to discourage their support forTeamsters Local Union No. 728 or their engage-ment in concerted activities.WE wii. NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.AIR PRODUCTS ANI) CHIEMICAL.S, INC.64